Exhibit 10.102

FIRST AMENDMENT TO OFFICE LEASE

2370 KERNER BOULEVARD, SAN RAFAEL, CALIFORNIA

THIS FIRST AMENDMENT TO OFFICE LEASE (this “First Amendment”) is entered into as
of the 17th day of December, 2008, by and between SAN RAFAEL LAND COMPANY, LLC,
a California limited liability company (“Landlord”), and MANAGED HEALTH NETWORK,
INC., a Delaware corporation (“Tenant”).

RECITALS

This First Amendment is entered into on the basis of the following facts,
understandings and intentions of the parties:

A. Landlord and Tenant are parties to that certain Office Lease dated as of
February 6, 2008 (the “Lease”), pursuant to which Tenant leases certain space
consisting of approximately Sixty-Two Thousand Six Hundred Forty-Seven
(62,647) square feet of Rentable Area on the Second (2nd) and Third (3rd) Floors
(the “Existing Premises”) of the commercial office building located at 2370
Kerner Boulevard, San Rafael, California (the “Building”). All capitalized terms
used herein and not otherwise defined herein shall have the meaning or meanings
given them in the Lease.

B. Landlord and Tenant now desire to amend the Lease in order to: (i) confirm
the Commencement Dates under the Lease; (ii) retroactively modify the Rentable
Area of the Existing Premises; (iii) revise the Premises by providing for
certain additional space to be added to the Premises; (iv) revise the Base Rent;
(v) provide for the improvement of such additional space; and (vi) supplement
and/or modify certain other provisions of the Lease.

NOW, THEREFORE, in consideration of the mutual covenants and promises of
Landlord and Tenant, Landlord and Tenant hereby agree as follows:

1. CERTAIN DEFINITIONS.

(a) “Estimated Date” shall mean May 1, 2009.

(b) “Expansion Premises” shall mean the area more particularly identified on
Exhibit A-2 attached hereto as the “Expansion Premises”, containing
approximately Seven Thousand Seven Hundred Thirty-Three (7,733) square feet of
Rentable Area located on a portion of the Third (3rd) Floor of the North Wing of
the Building. Landlord and Tenant acknowledge and agree that the Rentable Area
of the Expansion Premises is the product of: (x) the “usable area” of the
Expansion Premises, as calculated pursuant to the BOMA Standard; multiplied by
(y) one hundred twelve percent (112%).

(c) “Expansion Premises Commencement Date” shall mean the date of Expansion
Premises Substantial Completion. Landlord and Tenant presently estimate that
Expansion Premises Substantial Completion will occur on the Estimated Date.

 

1



--------------------------------------------------------------------------------

(d) “Expansion Premises Substantial Completion” or “EPSC” shall mean that:
(i) the Expansion Premises Tenant Improvements have been completed in accordance
with the Final First Amendment Plans (as defined in Paragraph 3 of Exhibit B-1
hereto), even though minor details, adjustments or punch list items that do not
materially interfere with Tenant’s use or occupancy of the Expansion Premises
for normal business operations may remain to be completed; (ii) appropriate
governmental authorities have signed the permit card or otherwise indicated
clearance for temporary or permanent occupancy of the Expansion Premises; and
(iii) all Building systems and equipment are operational to the extent necessary
to service the Expansion Premises. Landlord and Tenant shall inspect the
Expansion Premises after Expansion Premises Substantial Completion, and shall
together prepare a punchlist, and Landlord shall use commercially reasonable
efforts to cause its contractors to remedy the items on the punchlist as
promptly as is feasible in the circumstances.

(e) “Expansion Premises Tenant Improvements” shall have the meaning given that
term in Paragraph 1 of Exhibit B-1 hereto. All Expansion Premises Tenant
Improvements shall be deemed to be Alterations for purposes of the Lease upon
completion thereof.

(f) “Expansion Premises Term” shall mean the period commencing as of the
Expansion Premises Commencement Date and continuing to and including the date of
expiration or earlier termination of the Term of the Lease.

(g) “First Amendment Tenant Improvement Allowance” shall mean an aggregate
amount equal to Three Hundred Eighty-Six Thousand Six Hundred Fifty and
No/100ths Dollars ($386,650.00), based on Fifty Dollars ($50.00) per square foot
on Seven Thousand Seven Hundred Thirty-Three (7,733) square feet of Rentable
Area contained in the Expansion Premises. The foregoing and anything to the
contrary contained in the Lease notwithstanding, the First Amendment Tenant
Improvement Allowance shall be automatically reduced by the aggregate amount of
money or funds in excess of the Tenant Improvement Allowance (the definition of
which has been modified pursuant to Section 8 below) that Landlord has, as of
the date of this First Amendment, paid, applied or credited in connection with
the construction and/or installation of the Tenant Improvements, such that the
total of the Tenant Improvement Allowance and the First Amendment Tenant
Improvement Allowance shall not exceed Three Million Three Hundred Sixty-Four
Thousand Six Hundred Fifty and No/100ths Dollars ($3,364,650.00), based on Fifty
Dollars ($50.00) per square foot on Sixty-Seven Thousand Two Hundred
Ninety-Three (67,293) square feet of Rentable Area.

2. CONFIRMATION OF COMMENCEMENT DATES. Landlord and Tenant acknowledge and agree
that (i) the North Wing Commencement Date occurred on May 14, 2008, and shall
for all purposes under the Lease be May 14, 2008, (ii) the Second Floor South
Wing Commencement Date occurred on June 12, 2008, and shall for all purposes
under the Lease be June 12, 2008, and (iii) the Third Floor South Wing
Commencement Date occurred on June 25, 2008, and shall for all purposes under
the Lease be June 25, 2008.

 

2



--------------------------------------------------------------------------------

3. REMEASUREMENT OF EXISTING PREMISES.

(a) Effective retroactively as of the North Wing Commencement Date and
continuing to and including the day immediately preceding the Expansion Premises
Commencement Date, Section 1(c)(i)(A) of the Lease shall be amended in its
entirety to provide as follows:

“ ‘Rentable Area’ of the Premises shall be the product of: (x) the ‘usable area’
of the Premises, as calculated pursuant to the Standard Method for Measuring
Floor Area in Office Buildings, [ANSI Z65.1 – 1996] (‘BOMA Standard’);
multiplied by (y) one hundred twelve percent (112%) (or one hundred fifteen
percent (115%) with respect to the portion of the North Wing located on the
Third (3rd) Floor of the Building).”

(b) Effective retroactively as of the North Wing Commencement Date and
continuing to and including the day immediately preceding the Expansion Premises
Commencement Date, Section 1(c)(i)(B) of the Lease shall be amended in its
entirety to provide as follows:

“ ‘Rentable Area’ of the Project shall be the product of: (x) the aggregate
‘usable area’ of the Project, as designed and as calculated pursuant to the BOMA
Standard; multiplied by (y) one hundred twelve percent (112%) (or one hundred
fifteen percent (115%) with respect to the portion of the North Wing located on
the Third (3rd) Floor of the Building).”

(c) Landlord and Tenant acknowledge and agree that, prior to the date of this
First Amendment, the Rentable Area of the Existing Premises and each portion
thereof were remeasured pursuant to the modified definition of “Rentable Area”
set forth in Section 3(a) above. In accordance with such remeasurement,
effective retroactively as of the North Wing Commencement Date and continuing to
and including the day immediately preceding the Expansion Premises Commencement
Date, the Rentable Area of the Existing Premises shall for all purposes under
the Lease be as follows:

(i) as to the North Wing, approximately Twenty-Two Thousand Seven Hundred
Seventeen (22,717) square feet of Rentable Area;

(ii) as to the Second Floor South Wing, approximately Nineteen Thousand Two
Hundred Ten (19,210) square feet of Rentable Area;

(iii) as to the Third Floor South Wing, approximately Seventeen Thousand Eight
Hundred Twenty-Three (17,823) square feet of Rentable Area; and

(iv) as to the entire Existing Premises, approximately Fifty-Nine Thousand Seven
Hundred Fifty (59,750) square feet of Rentable Area.

 

3



--------------------------------------------------------------------------------

(d) Tenant’s Proportionate Share shall be retroactively adjusted to be 48.95%
effective as of the North Wing Commencement Date and continuing to and including
the day immediately preceding the Expansion Premises Commencement Date to
reflect that (i) the Premises then contained (and will contain during such
period) approximately Fifty-Nine Thousand Seven Hundred Fifty (59,750) square
feet of Rentable Area, and (ii) the Project then contained (and will contain
during such period) approximately One Hundred Twenty-Two Thousand Fifty-Two
(122,052) square feet of Rentable Area.

(e) Effective as of the date of this First Amendment, Section 1(c)(ii) and
Section 1(c)(iii) of the Lease shall be deleted in their entirety and be of no
force or effect.

4. ADDITION OF EXPANSION PREMISES.

(a) Effective as of the North Wing Commencement Date and continuing to and
including the day immediately precedent the Expansion Premises Commencement
Date, the Premises shall be as provided in the Lease.

(b) Effective as of the Expansion Premises Commencement Date, the Premises shall
be revised to include the Expansion Premises, and all references to the
“Premises” in the Lease shall be deemed to mean, collectively, the Existing
Premises and Expansion Premises. Tenant’s obligations with respect to the
Expansion Premises shall commence upon the Expansion Premises Commencement Date
(except as otherwise provided in the Lease, as amended, with respect to
obligations arising earlier or later) and shall continue in full force for the
Expansion Premises Term. Either Landlord or Tenant, at the request of the other,
shall execute a declaration specifying the Expansion Premises Commencement Date
within a reasonable period of time following the Expansion Premises Commencement
Date.

(c) Tenant has inspected the Expansion Premises and agrees to accept the same
“AS IS” without any agreements, representations, understandings or obligations
on the part of Landlord to perform any alterations, repairs or improvements to
the Expansion Premises, subject to Landlord’s obligation to construct the
Expansion Premises Tenant Improvements in accordance with the provisions of this
First Amendment. Landlord shall have no other obligation of any kind or
character, express or implied, with respect to the design or condition of the
Expansion Premises as of the Expansion Premises Commencement Date or the
suitability thereof for Tenant’s purposes, and Tenant acknowledges that it has
neither received nor relied upon any representation or warranty made by or on
behalf of Landlord with respect to such matters.

(d) Landlord shall provide Tenant and its representatives access to the
Expansion Premises reasonably following the date upon which Landlord executes
and delivers a countersigned original of this First Amendment. Such access shall
be utilized by Tenant for the sole purpose of installing its telecommunications
installations, data cabling, furniture and special fixtures in the Expansion
Premises in connection with the commencement of its business operations therein.
Upon such entry, Tenant shall, with respect to the Expansion Premises, perform
all of the obligations of Tenant applicable under the Lease during the Expansion
Premises Term (except the obligation with respect to the Expansion Premises to
pay Basic Rent, Tenant’s Proportionate Share of Operating Expenses, the costs of
parking at the Project, the cost

 

4



--------------------------------------------------------------------------------

of using the Building freight elevator and loading docks, or the cost of
utilities or temporary heating, ventilating and air conditioning provided by
Landlord to the Expansion Premises during such early access or entry period),
including, without limitation, obligations pertaining to insurance, indemnity,
compliance with laws and Hazardous Materials. Subject to the provisions of
Sections 23 and 24 of the Lease, Tenant acknowledges and agrees that Landlord
shall not be liable to Tenant or any Tenant Party for any injury, loss or damage
to person or property which may occur in connection with such entry, the same
being at Tenant’s or any such Tenant Party’s sole risk and liability.

5. RENTABLE AREA OF PREMISES FOLLOWING EXPANSION.

(a) Effective as the North Wing Commencement Date and continuing to and
including the day immediately precedent the Expansion Premises Commencement
Date, the Rentable Area of the Premises shall, as provided in Section 3 above,
be approximately Fifty-Nine Thousand Seven Hundred Fifty (59,750) square feet of
Rentable Area.

(b) Effective as of the Expansion Premises Commencement Date, Section 1(c)(i)(A)
of the Lease shall be amended in its entirety to provide as follows:

“ ‘Rentable Area’ of the Premises shall be the product of: (x) the ‘usable area’
of the Premises, as calculated pursuant to the Standard Method for Measuring
Floor Area in Office Buildings, [ANSI Z65.1 – 1996] (‘BOMA Standard’), taking
into consideration that Tenant is leasing the entire Second (2nd) and Third
(3rd) Floors of the Building; multiplied by (y) one hundred twelve percent
(112%).”

(c) Effective as of the Expansion Premises Commencement Date, Section 1(c)(i)(B)
of the Lease shall be amended in its entirety to provide as follows:

“ ‘Rentable Area’ of the Project shall be the product of: (x) the aggregate
‘usable area’ of the Project, as designed and as calculated pursuant to the BOMA
Standard taking into consideration that Tenant is leasing the entire Second
(2nd) and Third (3rd) Floors of the Building; multiplied by (y) one hundred
twelve percent (112%).”

(d) Landlord and Tenant acknowledge and agree that the definition of “Rentable
Area” is being modified as provided in Sections 5(b) and 5(c) above in order to
reflect that Tenant will be leasing the entire Second (2nd) and Third
(3rd) Floors of the Building as of the Expansion Premises Commencement Date. In
accordance with the foregoing, effective as of the Expansion Premises
Commencement Date, the Rentable Area of the Premises shall for all purposes
under the Lease be as follows:

(i) as to the North Wing, approximately Twenty-Two Thousand Five Hundred
Twenty-Seven (22,527) square feet of Rentable Area;

 

5



--------------------------------------------------------------------------------

(ii) as to the Second Floor South Wing, approximately Nineteen Thousand Two
Hundred Ten (19,210) square feet of Rentable Area;

(iii) as to the Third Floor South Wing, approximately Seventeen Thousand Eight
Hundred Twenty-Three (17,823) square feet of Rentable Area;

(iv) as to the Expansion Premises, approximately Seven Thousand Seven Hundred
Thirty-Three (7,733) square feet of Rentable Area; and

(v) as to the entire Premises, approximately Sixty-Seven Thousand Two Hundred
Ninety-Three (67,293) square feet of Rentable Area.

(e) Landlord and Tenant acknowledge and agree that the Rentable Area of the
entire Premises and each portion thereof as specified in Section 5(d) above have
been determined in accordance with the modified definition of “Rentable Area”
set forth in Section 5(b) above.

(f) Tenant’s Proportionate Share shall be adjusted to be 55.32% on and effective
as of the Expansion Premises Commencement Date to reflect that (i) the Premises
will then contain approximately Sixty-Seven Thousand Two Hundred Ninety-Three
(67,293) square feet of Rentable Area, and (ii) the Project will then contain
approximately One Hundred Twenty-One Thousand Six Hundred Fifty-Four
(121,654) square feet of Rentable Area.

6. BASIC RENT. In consideration of the confirmation of the Commencement Dates as
provided in Section 2 above, and in consideration of the retroactive adjustment
of the Rentable Area of the Existing Premises as provide in Section 3 above,
effective retroactively as of the North Wing Commencement Date, Tenant shall pay
Basic Rent at the rates set forth in the following table and otherwise in the
manner provided under the Lease:

 

Period of Term

   Monthly Rate per Square
Foot of Rentable Area in
the Premises    Cumulative Rentable
Area contained in
the Premises    Basic Rent per
Month

5/14/08 through 6/11/08

   $ 2.95    22,717    $ 67,015.15

6/12/08 through 6/24/08

   $ 2.95    41,927    $ 123,684.65

6/25/08 to EPSC

   $ 2.95    59,750    $ 176,262.50

EPSC through 6/24/09

   $ 2.95    67,293    $ 198,514.35

6/25/09 through 6/24/10

   $ 3.04    67,293    $ 204,570.72

6/25/10 through 6/24/11

   $ 3.13    67,293    $ 210,627.09

6/25/11 through 6/24/12

   $ 3.22    67,293    $ 216,683.46

6/25/12 through 6/24/13

   $ 3.32    67,293    $ 223,412.76

6/25/13 through 6/24/14

   $ 3.42    67,293    $ 230,142.06

6/25/14 through 6/24/15

   $ 3.52    67,293    $ 236,871.36

7. EXPANSION PREMISES TENANT IMPROVEMENTS. All Expansion Premises Tenant
Improvements shall be installed by Landlord pursuant to the provisions of
Exhibit B-1 hereto. Although the Expansion Premises Tenant Improvements are
intended to be

 

6



--------------------------------------------------------------------------------

constructed for the convenience of Tenant, the Expansion Premises Tenant
Improvements are not intended to be a substitute for Rent or any part thereof.
Nothing in this Section 7 or in Exhibit B-1 hereto shall affect the obligations
of Tenant with respect to any other alterations, additions or improvements to
the Premises, including without limitation, any obligation to obtain the prior
written consent of Landlord thereto.

8. MODIFICATION OF TENANT IMPROVEMENT ALLOWANCE. Effective as of the date of the
Lease, all references in the Lease to “Landlord’s Contribution” shall be deemed
to mean the Tenant Improvement Allowance. In addition, effective retroactively
as of the date of the Lease, the second to last row of the Basic Lease
Information describing the Tenant Improvement Allowance shall be amended in its
entirety to provide as follows:

 

“Tenant Improvement Allowance:    An aggregate amount equal to Two Million Nine
Hundred Eighty-Seven Thousand Five Hundred and No/100ths Dollars
($2,987,500.00), based on Fifty Dollars ($50.00) per square foot on Fifty-Nine
Thousand Seven Hundred Fifty (59,750) square feet of Rentable Area contained in
the Premises”

9. DELETION OF RIGHT OF FIRST OFFER. Effective as of the date of this First
Amendment, Section 45 of the Lease shall be deleted in its entirety and be of no
force or effect.

10. BROKERAGE COMMISSIONS.

(a) Landlord hereby warrants and represents to Tenant that Landlord has not
voluntarily incurred, on its behalf or on behalf of Tenant or on behalf of both
Landlord and Tenant, any obligation to pay a commission or finder’s fee to any
real estate broker or other person or entity in connection with this Lease,
other than CB Richard Ellis, Inc. (“Tenant’s First Amendment Broker”) and
Landlord’s Broker, with which Landlord has a separate agreement with respect to
the payment of a commission in connection with this transaction. Landlord’s
obligation to Tenant’s First Amendment Broker with respect to the payment of a
commission in connection with this transaction shall be as provided in such
separate agreement between Landlord and Landlord’s Broker. Landlord hereby
agrees to indemnify, defend and hold Tenant harmless from claims for any
commission or finder’s fee charges by any real estate broker or other person or
entity (including, without limitation, Tenant’s First Amendment Broker, but only
to the extent that the claim of Tenant’s First Amendment Broker is based upon
such separate agreement between Landlord and Landlord’s Broker) arising from an
agreement, whether express or implied, between Landlord and such broker or other
person or entity or otherwise arising from the conduct of Landlord.

(b) Tenant hereby warrants and represents to Landlord that Tenant has not
voluntarily incurred, on its behalf or on behalf of Landlord or on behalf of
both Landlord and Tenant, any obligation to pay a commission or finder’s fee to
any real estate broker or other person or entity in connection with this Lease,
other than Tenant’s First Amendment Broker. Tenant is not aware of any
obligation of Landlord to Tenant’s First Amendment Broker other than those set
forth in the separate agreement between Landlord and Landlord’s Broker referred
to in Section 10(a) above. Tenant hereby agrees to indemnify, defend and hold
Landlord harmless from claims for any commission or finder’s fee charges by any
real estate broker or other person or entity arising from an agreement, whether
express or implied, between Tenant and such broker or other person or entity or
otherwise arising from the conduct of Tenant.

 

7



--------------------------------------------------------------------------------

11. ENTIRE AGREEMENT. This First Amendment contains all of the agreements of the
parties with respect to the matters contained herein, and there are no verbal or
other agreements which modify or affect this First Amendment. This First
Amendment supersedes any and all prior agreements made or executed by or on
behalf of the parties hereto regarding the Expansion Premises.

12. EXECUTION IN COUNTERPARTS. This First Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

13. EXHIBITS. All exhibits attached to this First Amendment are hereby
incorporated herein by this reference.

14. LEASE REMAINS IN FULL FORCE AND EFFECT. Except as modified above, the Lease
shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first above written.

 

  TENANT:     Managed Health Network, Inc., a Delaware corporation         By:  
/s/ Dennis Bell         Name:   Dennis Bell         Title:   Vice President Real
Estate Management   LANDLORD:    

San Rafael Land Company, LLC,

a California limited liability company

        By:   /s/ Norbert J. Dickman         Name:   Norbert J. Dickman        
Title:   Manager

 

8